Exhibit 17.1 Edward P. Gistaro June 4, 2010 Brian R. Balbirnie Chairman and Chief Executive Officer Issuer Direct Corporation 201 Shannon Oaks Circle Cary, NC 27511 Dear Brian Balbirnie: It is with regret that I tender my resignation as a Director of Issuer Direct Corporation, a Delaware Corporation (the “Company”); such resignation is to be effective on this 4th day of June 2010. My decision is or was not a result of any disagreement with the policies, practices or procedures of the Company and or its management. I am grateful for having had the opportunity to serve on the board of this organization since 1988, and I offer my best wishes for its continued success. Sincerely, /s/ Edward P. Gistaro Edward P. Gistaro Director
